DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
	Claims 1-3 are pending in the present application. Claims 2-3 are withdrawn as being directed to a non-elected invention. Claim 1 is under consideration in this office action.

Response to Arguments
Applicant's arguments filed 03/26/2021 with regard to the teachings of Balakin have been fully considered but they are not persuasive. Applicant argues that Balakin does not teach a respiratory gating sensor that is movably provided on the patient couch. The scope of applicant’s claim encompasses both internal movement of the sensor and external movement of the sensor relative to the patient. However, Balakin teaches both internal movement, “a belt or strap 3450 is placed around an area of the patient's torso that expands and contracts with each respiration cycle of the patient,” and external movement, “replaceably connected to a back of head support element 3610,” of the sensor. 
	Applicant’s newly introduced limitations to claim 1 are further rejected as being unpatentable over Balakin in further view of Calmon as detailed in infra rejection. 

Objections & Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues that support for the limitation “a respiratory gating sensor is movably provided on the patient couch” is inherent in the disclosure for two reasons: first that as respiration is ‘dynamic’ the sensor is implied to also be dynamic and thereby ‘movable’; and second that the rotation of the x-ray generator is related to the gating sensor. Regarding the first contention, it is well understood in the art that respiratory gating sensors such as a respiratory bellows/belt and other types of sensors function by detecting changes in pressure, stress, or strain in the strap as the patient exhales and inhales. However, applicant fails to provide any disclosure by which one may determine a particular or even a group of sensors that serve as respiratory gating sensors, let alone a movable one. Thus, there is no inherent/implied support for a movable respiratory gating sensor. Regarding the second contention, it is unclear how applicant intends to relate the rotation/movement of the x-ray generator/source or the x-ray detectors with movement of the respiratory gating sensor. There is no disclosure of movement of the respiratory gating sensor in relation to the movement of the x-ray generator or detectors; therefore, the disclosure of rotation of the x-ray generator provides no support for movement of the respiratory gating sensor. 
Furthermore, there does not appear to be support for the limitation “the respiratory gating sensor is configured to perform real-time acquisition of free-breathing CT images that are dynamic and breath-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Balakin (U.S. Pub. No. 2016/0303399) in further view of Calmon et al. (EP1542165), hereinafter “Calmon”.

Regarding claim 1, Balakin discloses an image guidance device based on respiratory gating (“Patient Respiration Monitoring” [0335]-[0339]; “X-ray Synchronization with Patient Respiration” [0344]-[0348]) and computed tomography (CT) (“a 3-dimensional (3-D) X-ray tomography system 3200” [0307]): 
a CT scanner (“a 3-dimensional (3-D) X-ray tomography system 3200” [0307]), which is provided with a respiratory gating device (“one or more sensors are used to determine the respiration cycle of the individual… a force monitoring system” [0337] and [0339]) and a gantry (“the rotation controller 4650 controls any element associated with rotation of the patient 2130 or gantry” [0379]; “a gantry” [0398]; “a gantry 4860” [0404] and Fig. 48; see also [0307]); 
a patient couch (“three examples of positioning systems are provided: (1) a semi-vertical partial immobilization system 3300; (2) a sitting partial immobilization system 3400; and (3) a laying position 3500” [0312] and Figs. 33-35) and a treatment head are provided in the gantry (“proton beam therapy system and an X-ray system combination 3000” [0304]; Figures 30 and 31 show placement of both the electron beam source, #2905, for treatment and X-ray system, #3005, are present in the imaging/therapy system); 
a respiratory gating sensor is movably provided on the patient couch (“a belt or strap 3450 is placed around an area of the patient's torso that expands and contracts with each respiration cycle of the patient. The belt 3450 is preferably tight about the patient's chest and is flexible. A force meter 3452 is attached to the belt and senses the patient’s respiration pattern. The forces applied to the force meter 3452 correlate with periods of the respiration cycle” Balakin, [0339]; “straps or belts, which are preferably connected or replaceably connected to a back of head support element 3610”); 

an image display device (“Further, display elements of the display system 160 are preferably controlled via the main controller 110. Displays, such as display screens, are typically provided to one or more operators and/or to one or more patients” [0123], [0150], [0379], [0390], [0398], and [0404]); and 
the treatment head is connected to a beam output controller via a beam output control line (“proton beam is directed by the scanning/targeting/delivery system 140 to a tumor 2120 of a patient 2130” [0304] and Figs. 30-31; “beam controller 4615 preferably includes one or more or a beam energy controller 4620, the beam intensity controller 1940, a beam velocity controller 4630, and/or a horizontal/vertical beam positioning controller 4640” [0379]; “a beam line” [0398]; “The treatment delivery control system 112 is an example of the main controller 110, where the treatment delivery control system receives subsystem input from a first subsystem of the charged particle beam system 100 and provides to a second subsystem of the charged particle beam system 100… any controllable or monitorable element of the beam line 268” [0404]); and
the respiratory gating sensor is configured to perform real-time acquisition of free-breathing CT images that are dynamic and breath-hold CT images that are static (“For example, an X-ray beam operator or proton beam operator can observe when a subject is breathing or is between breaths and can time the delivery of the protons to a given period of each breath. Alternatively, the subject is told to inhale, exhale, and/or hold their breath and the protons are delivered during the commanded time period” [0336]; “X-ray delivery control algorithm knows when the subject is breathing, where in the respiration cycle the subject is, and/or when the subject is holding their breath. In this manner, the X-ray delivery control algorithm delivers X-rays at a selected period of the respiration cycle” [0346]), and send the acquired CT images to the CT image workstation via synchronization signal lines (Figure 40 demonstrates the use of the main controller and/or sub-controllers of the main controller in communication with the main controller to collect and generate X-ray images; see also [0343]-[0348]).

However, in the same field of endeavor, Calmon teaches an image fusion device (“This processing device 209 implements the steps of the invention other than image acquisition. The processing device 209 is either interface with the image acquisition apparatus, or integrated with this apparatus. The processing device thus comprises at least one microprocessor, connection means to the device 203, program and working memories, and a man/machine interface” Calmon, [0011]-[0012]; the device 209 implements steps 109 to 113” Calmon, [0046]): 
the respiratory gating device is connected to an image fusion acquisition device via synchronization signal lines (“This processing device 209 implements the steps of the invention other than image acquisition. The processing device 209 is either interface with the image acquisition apparatus, or integrated with this apparatus. The processing device thus comprises at least one microprocessor, connection means to the device 203, program and working memories, and a man/machine interface” Calmon, [0011]-[0012]; the device 209 implements steps 109 to 113” Calmon, [0046]);
the image fusion acquisition device is connected to an image fusion-processing device, which is connected to an image fusion display device (“This processing device 209 implements the steps of the invention other than image acquisition. The processing device 209 is either interface with the image acquisition apparatus, or integrated with this apparatus. The processing device thus comprises at least one microprocessor, connection means to the device 203, program and working memories, and a man/machine interface… The man/machine interface allows the results of the processing according to the 
CT image workstation sends the acquired dynamic CT images and static CT images to the image fusion acquisition device (“A first dynamic phase (101) during which the patient holds his breath and the scanner explores a region Rdyn, and a second delayed phase (102) during which the patient breathes freely and the scanner explores the region Rdel. The latter comprises the region Rdyn. The images acquired during the delayed phase are registered (103-107, 109-113) with relation to at least one dynamic phase image” Calmon, Abstract; “This processing device 209 implements the steps of the invention other than image acquisition. The processing device 209 is either interface with the image acquisition apparatus, or integrated with this apparatus. The processing device thus comprises at least one microprocessor, connection means to the device 203, program and working memories, and a man/machine interface” Calmon, [0011]-[0012]); and 
the image fusion acquisition device sends the acquired CT images to the image fusion-processing device (“This processing device 209 implements the steps of the invention other than image acquisition. The processing device 209 is either interface with the image acquisition apparatus, or integrated with this apparatus. The processing device thus comprises at least one microprocessor, connection means to the device 203, program and working memories, and a man/machine interface” Calmon, [0011]-[0012]; the device 209 implements steps 109 to 113” Calmon, [0046]); and 
the image fusion-processing device is used to perform registration and fusion of the dynamic CT images and the static CT images (steps #109-#113 detail identifying feature points common to both the breath-hold image and free-breathing images, registering the breath-hold and free-breathing images to generate a rigid transform (rotation/translation) between the two images, and applying the transform to obtain reconstructed images, Calmon, [0029]-[0046] and Fig 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Balakin’s disclosure of a combined imaging/treatment radiation system using respiratory gating with Calmon’s teaching of reconstructing (fusing) breath-hold and free-.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785